Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections

Claim 1 is objected to because of the following informalities:  the word “first” in line 8 is misspelled as “fist”.  Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “stimulation devices” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “devices” coupled with functional language “providing stimulation” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Stimulation devices – examiner interprets as electrode, laser, heating probe, cooling probe, hybrid probe and ultrasound transducer (see [0010], [0048-0049], [0056] and [0061-0062]).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not disclose how to perform stimulation that would modulate one or more signals sent to or from the target region of the subject. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how a stimulation of subject’s central nervous system could modulate one or more signals sent to or from the target region. 

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2.	Claim 1-2, 4-6 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2014/0213873), in view of Wagner et al. (US 2011/0275927) and further in view of Eselfan et al. (US 4,589,417). 

3.	Addressing claim 1, Wang discloses a method for guiding physical therapy to a subject, the method comprising: 
providing a first stimulation, via one or more stimulation devices, to a subject’s central nervous system to modulate one or more signals sent to or from a first target region of the subject (see abstract, Fig. 1, [0012] and [0029-0031]); 
providing a second stimulation, via the one or more stimulation devices, to the subject to modulate one or more signals sent to or from a second target region of the subject, the second stimulation is the same as the first stimulation (see abstract, Fig. 1, [0012] and [0029-0031]; Wang ablate multiple sites therefore Wang delivers energy to multiple sites to detect nerves); 
comparing a first response of the first target region to the first stimulation with a second response of the second target region to the second stimulation to determine if there is a differential response among the first and second target regions to the first and second stimulation and provide therapy to at least one of the target regions based on results of the assessing step (see abstract, [0012-0013] and [0029-0031]; detect nerves at different ablation sites; the sites without nerves has different physiological parameters than the site with nerves; this is differential response). 

However, Wang does not explicitly disclose physical therapy and stimulate central nervous system. Wagner explicitly discloses physical therapy and stimulate central nervous system (see [0008], [0017] and [0055]); stimulate the brain, spinal cord nerve that is part of the central nervous system). Eselfan discloses assessing stimulation result and provide physical therapy (see col. 1, lines 14-23; provide electrical stimulation; measure physiological activity of a person using bio-feedback system and provide physical therapy based on monitored electric signal). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to stimulate central nervous system and provide physical therapy as taught by Wagner and Eselfan because stimulate central nervous system allow physician to treatment a certain disorder related to the central nervous system (see Wagner’s paragraph [0003]). Provide physical therapy along with the stimulation improve patient condition. 

4.	Addressing claims 2, 4-5 and 13-14, Wang discloses:
wherein focused physical therapy is provided to the first target region that is more responsive to the stimulation than the second target region (see [0012-0013] and [0029-0031]; treat the region with nerves; the region without nerves is not treated); 
altering a stimulation provided to the subject in response the subject’s response to the physical therapy (see [0012-0013] and [0029-0031]; 
wherein the subject has a degenerative condition (see [0013]; hypertension is a degenerative condition);
wherein stimulation is selected from the group consisting of: mechanical, optical, electromagnetic, thermal, and a combination thereof (see [0039]);
wherein stimulation occurs from an electric source capable of generating an electric field across a region of tissue and another source is selected from the group consisting of: a chemical source, an optical source, a mechanical source, a thermal source, an electromagnetic source, and a combination thereof (see [0013], [0039] and [0052]; stimulate with multiple sources);

Addressing claims 6, 11-12 and 15-20, Wagner discloses:
the degenerative condition is Parkinson's disease (see [0029]);
wherein the signal is processed in the brain (see [0008], in the central nervous system the signal is processed in the brain; for example the signal from the brain send to move the arm etc.);
wherein the stimulation is noninvasive (see [0025]);
wherein the stimulation is provided by a combination of an electric field and a mechanical field (see [0024] and [0044]);
wherein the mechanical field is generated by an ultrasound device (see [0024] and [0044]);
wherein said electric field is pulsed (see [0024] and [0044]);
wherein said electric field is time varying (see [0024] and [0044]);
wherein the electric field is pulsed a plurality of time, and each pulse may be for a different length of time and wherein said electric field is time invariant (see [0024] and [0044]);
Wagner wherein the mechanical field is pulsed (see [0024] and [0044]); wherein the mechanical field is time varying; wherein the mechanical field is pulsed a plurality of time, and each pulse may be for a different length of time (see [0024] and [0044]; Wagner also discloses limitation in claim 14; see [0013-0016], [0020] and [0023]) and wherein the stimulation is applied to a structure or multiple structures within the brain or the nervous system selected from the group consisting of: dorsal lateral prefrontal cortex, any component of the basal ganglia, nucleus accumbens, gastric nuclei, brainstem, thalamus, inferior colliculus, superior colliculus, periaqueductal gray, primary motor cortex, supplementary motor cortex, occipital lobe, Brodmann areas 1-48, primary sensory cortex, primary visual cortex, primary auditory cortex, amygdala, hippocampus, cochlea, cranial nerves, cerebellum, frontal lobe, occipital lobe, temporal lobe, parietal lobe, sub-cortical structures, and spinal cord (see [0008]); wherein the electric field is a DC electric field (see [0022]); wherein the effect of the stimulation alters neural function past the duration of stimulation (see [0008]) and wherein the stimulation of the central nervous system is provided to the brain (see [0008] and [0021]).

5.	Claims 3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2014/0213873), in view of Wagner et al. (US 2011/0275927), further in view of Eselfan et al. (US 4,589,417) and Tass et al. (US 2013/0041296). 

6.	Addressing claims 3 and 7-10, Wang do not disclose wherein focused physical therapy is provided to the first regions that is less responsive to the stimulation than the second regions; wherein the target regions are the subject's upper arms above the elbow, the subject's lower arms below the elbow, and the subject's hands; wherein the hands are more responsive to the stimulation than either the upper arms or the lower arms; wherein the focused physical therapy is provided to the hands and wherein the focused physical therapy is provided to a region selected from the group consisting of: the upper arms, the lower arms, and a combination thereof. Tass discloses wherein focused physical therapy is provided to the first target regions that is less responsive to the stimulation than the second target regions (see [0043]); wherein the target regions are the subject's upper arms above the elbow, the subject's lower arms below the elbow, and the subject's hands (see [0043]); wherein the focused physical therapy is provided to the hands and wherein the focused physical therapy is provided to a region selected from the group consisting of: the upper arms, the lower arms, and a combination thereof (see [0043]).  Wherein the hands are more responsive to the stimulation than either the upper arms or the lower arms is an assessment result and not an inventive method step. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to stimulate upper arm, lower arm and hand as taught by Tass because this allow the physician to treat a certain nerve degenerative disorder. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793